Case 2:20-cv-02007-SHM-dkv Document 15 Filed 01/28/20 Page 1 of 2                     PageID 3307



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TENNESSEE
                                            MEMPHIS

 AMERICAN CLOTHING EXPRESS, INC.                       )
 D/B/A ALLURE BRIDALS AND JUSTIN                       )
 ALEXANDER, INC.,                                      )
                                                       ) No. 2:20-cv-02007-SHM-dkv
                    Plaintiffs,                        )
                                                       )
                                                       )
 vs.
                                                       )
                                                       )
 CLOUDFLARE, INC. AND DOES 1-200,                      )
 INCLUSIVE,                                            )
                                                       )
                    Defendants.

                               NOTICE OF FILING OF ALIAS SUMMONS

          COME NOW Plaintiffs American Clothing Express, Inc. d/b/a Allure Bridals and Justin

 Alexander, Inc. (“Plaintiffs”), by and through their undersigned counsel, and submit this Notice of

 Filing of Alias Summons to Cloudflare, Inc., attached hereto as Exhibit A respectively.

 DATED: January 28, 2020

                                                    Respectfully submitted,

                                                    s/ Nicole D. Berkowitz
                                                    Grady M. Garrison (TN #8097)
                                                    Nicole D. Berkowitz (TN #35046)
                                                    BAKER, DONELSON, BEARMAN,
                                                    CALDWELL & BERKOWITZ, P.C.
                                                    165 Madison Avenue, Suite 2000
                                                    Memphis, TN 38103
                                                    Telephone: (901) 526-2000
                                                    Facsimile: (901) 577-2303
                                                    Email: ggarrison@bakerdonelson.com
                                                    Email: nberkowitz@bakerdonelson.com

                                                    Russell Bogart (NY #2856078)
                                                    Stuart Kagen (NY #SK6496)
                                                    (Admitted Pro Hac Vice)
                                                    KAGEN & CASPERSEN, PLLC


 4827-9788-7923v1
 2906954-000007 01/28/2020
Case 2:20-cv-02007-SHM-dkv Document 15 Filed 01/28/20 Page 2 of 2                       PageID 3308



                                                       757 Third Avenue, 20th Floor
                                                       New York, NY 10017
                                                       Telephone: (212) 880-2045
                                                       Facsimile: (646) 304-7879
                                                       Email: rbogart@kagencaspersen.com
                                                       Email: skagen@kagencaspersen.com

                                                       Attorneys for Plaintiffs American Clothing
                                                       Express, Inc. d/b/a Allure Bridals and Justin
                                                       Alexander, Inc.



                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 28, 2020, a true and correct copy of the foregoing was filed
 via the Court’s CM/ECF system. Notice of this filing will be sent by operation of the Court’s
 electronic filing system to all counsel of record and by private process service to the following:

  Cloudflare, Inc.                                    Cloudflare, Inc.
  c/o Registered Agent Solutions, Inc. –              Attn: Legal Department
  Ricardo Orozco                                      101 Townsend
  1220 S. Street, Suite 150                           San Francisco, CA 94107
  Sacramento, CA 95811

                                                        s/ Nicole D. Berkowitz
                                                        Nicole D. Berkowitz




                                                  2
 4827-9788-7923v1
 2906954-000007 01/28/2020
